301 N.Y. 669 (1950)
In the Matter of William E. Barber, Appellant,
v.
Vincent Varney et al., Constituting The Board of Elections of Saratoga County, et al., Respondents.
Court of Appeals of the State of New York.
Argued August 18, 1950.
Decided August 18, 1950
Harold E. Blodgett and Patrick J. Keniry for appellant.
James A. Leary and Walter A. Fullerton for William A. Sherman, Sr., and Marjorie Dyer, respondents.
John W. Nichols, County Attorney, for Board of Elections of Saratoga County, respondent.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, FULD and FROESSEL, JJ. Taking no part: DYE, J.
Order affirmed; no opinion.